MANION, Circuit Judge,
dissenting.
Apparently Andrew Rusinov was severely disabled with MS from 1982 to approximately 1987. After that time period the symptoms varied with remissions, exacerbations, and relapse. He moved in the RPA in 1986, apparently while his condition was still severe. His original application in 1986 indicated he had MS, but he waited six years, until the fall of 1992, before requesting special accommodations.
Significantly, the court consistently refers to “Rusinov’s MS.” Although MS may result in a disability, it is not in itself a disability or handicap. It is a disease. The disease becomes a handicap when it causes “physical or mental impairment which significantly limits one or more of [a] person’s major life activities.” MS is an individualized disease, ranging from benign (very slight symptoms and limitations) to severe (total incapacity). See Carter v. Casa Central, 849 F.2d 1048, 1050 n. 1 (7th Cir.1988) (describing disabilities that might arise from MS).1 Documentation and testimony at hearings before the ALJ disclosed that Rusinov’s MS was somewhere in the middle range. But he was able to disguise or hide the outward symptoms; he felt he was “treated with less respect and credibility once other people [saw] him as disabled.” The court states that “it is clear that Rusinov’s MS is a handicap within the meaning of the FHA.” Ante at 895. But that became clear only after a two-day hearing before the ALJ. He did not appear disabled to the management of RPA on the occasions they observed him between 1986 and 1992. Indeed, the ALJ determined that Ms. Sellin did not know that Rusinov’s MS affected his mobility. (ALJ p. 10 para. 32)
Rusinov’s request came at a time when his problems with MS had not been readily apparent. At the hearing he presented testimony and documentation that clearly indicated he was suffering with limitations at the time of (and years before) his request for special parking. Had he presented any of that documentation to Ms. Sellin to show that his situation required extra accommodations for parking, then petitioner’s duty to make reasonable accommodations would be readily apparent. There is no doubt that had RPA known of Rusinov’s condition as it was later ascertained at the two-day hearing, they would have been obligated by the Fair Housing Act to accommodate him in some fashion. RPA concedes as much. However the record before us is clear that RPA did not know of his condition, only of his disease.
The question then is when does knowledge of a disease put managers of an apartment complex on notice of a disability. The statute clearly addresses disabilities that “significantly limit one or more of [a] person’s major life activities.” It does not list diseases. For if a tenant’s disease creates no disability, he is hardly entitled to an accommodation. Merely listing a disease on a rental application is not enough. Had Rusinov stated on his rental application six years earlier that rather than MS, he had diabetes or even AIDS would the apartment complex be on notice of any disability which that disease might later precipitate? The disability must in any event correspond to the accommodation sought; for example the law does not require parking spaces for people with hearing disabilities. Some diseases may cause any number of disabilities. Some diabetics have no limitations, others cannot walk, while still others lose their eyesight. Would the mere fact of listing such a disease coupled with a subsequent request for an assigned spot require the provision of such a spot? The answer is clearly no. The apartment is *898only required to make an accommodation to a resident’s disability, not to his disease.
As the ALJ’s opinion noted, it is unlawful in certain circumstances to inquire about the severity of a handicap. In fact not only did Rusinov hide his disability, the record reflects he was embarrassed by it and disinclined even to discuss it. So how was the RPA management to know that someone who was apparently doing reasonably well with his MS really needed accommodations that were not afforded the 26 other tenants who had handicapped stickers or plates? Who has the burden of informing an apartment complex of what disability a tenant suffers as the result of a disease? The burden must lie with the party that possesses the information rather than the party that does not. The burden should remain with the person with the disability seeking the accommodation. The D.C. Circuit in Langon v. Department of Health and Human Services applied this standard while considering the analogous Rehabilitation Act accommodation provisions. The court insisted that because an employee with MS had been successfully performing her job requirements without an accommodation, “it was therefore incumbent on the [employee] to provide evidence to [the employer] showing that her disease had interfered to the point where [performance without an accommodation] was no longer possible.” 959 F.2d 1053, 1059 (D.C.Cir.1992). While the law requires accommodation, when a disability is not otherwise visible it is incumbent on the person seeking the accommodation to alert those from whom he seeks it of the conditions that require accommodation.
This court is overly critical of the petitioners. It is not a “ruse” to say they did not know the extent of Rusinov’s MS. Ante at 895. In fact the ALJ found as much. It should not be an automatic violation to deny “reasonable accommodations” when petitioners were simply aware that Rusinov had MS at the time he requested a special parking slot. Even if, as the majority holds, a denial without seeking more information violates the “reasonable accommodation” requirement, the facts of this case do not merit a civil penalty of $2500 and damages of an additional $2500.
This statute is designed to achieve reasonable accommodations for disabled people, not to significantly punish people for inadvertent violations. The burden should be with the claimant to show that he has a disability that needed “reasonable accommodations.” The ALJ and this court have placed the burden on the apartment manager to inquire further when the person requesting accommodations did not present any information (other than reiterating that he had MS as indicated on the application six years earlier) at the time óf the request. I would be inclined to reverse the ALJ’s Initial Decision and Order and the Secretary’s final order on the finding of liability, and certainly on the penalty of $2500 . and the award of damages of $2500. Therefore I respectfully dissent.

. Carter did not hold that MS was a disability in and of itself. Rather the defendant in Carter conceded that Ms. Carter was a “handicapped individual” for purposes of the Rehabilitation Act. 849 F.2d at 1051.